TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00430-CV



       Bechtel Corporation; MasTec North America, Inc., d/b/a Wilde Construction;
         C&S Network Construction and Bechtel Telecommunications, Appellants

                                                 v.

                        CITGO Products Pipeline Company, Appellee


   FROM THE DISTRICT COURT OF CALDWELL COUNTY, 22ND JUDICIAL DISTRICT
        NO. 01-0-213, HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING



                           SUPPLEMENTAL OPINION


               In response to our opinion of October 3, 2008, CITGO has informed the Court that

it filed with the district clerk a remittitur of $287,780.76 of the past negligence damages it was

awarded in the district court’s judgment. In accordance with our prior opinion, we reform this

portion of the district court’s judgment to award CITGO $871,413.99 in past negligence damages

instead of $1,159,194.75. Similarly, as we have overruled appellants’ challenges to the portions of

the district court’s judgment apportioning 80 percent responsibility to MasTec for CITGO’s

negligence damages and 10 percent responsibility to Bechtel, we reform the district court’s judgment

to award CITGO $697,131.19 in past negligence damages from MasTec rather than $927,355.80,

and $87,141.40 in past negligence damages from Bechtel rather than $115,919.48. We likewise

reform the district court’s award of prejudgment interest on these amounts to award CITGO

$178,081.64 from MasTec and $22,260.21 from Bechtel.
               In our October 3, 2008 opinion, we overruled appellants’ challenges to the portions

of the district court’s judgment awarding CITGO future negligence damages from MasTec and

Bechtel. Accordingly, we affirm, as reformed herein, the portion of the district court’s judgment

awarding CITGO negligence damages. As we have explained in our prior opinion, we reverse the

portion of the district court’s judgment awarding CITGO attorney’s fees on its promissory-estoppel

theory and render judgment that CITGO take nothing on that theory.




                                          ____________________________________________

                                           Bob Pemberton, Justice

Before Justices Pemberton, Waldrop and B. A. Smith;
  Justice B. A. Smith Not Participating

Reversed and Rendered in part; Reformed and, as Reformed, Affirmed in part

Filed: November 7, 2008




                                                2